In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0178V
                                        UNPUBLISHED


    KAMALIKA SAHA,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: June 17, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Jeremy Fugate, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

      On February 20, 2020, Kamalika Saha filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she received an influenza (“flu”) vaccine on October
24, 2018, and that she subsequently suffered a left shoulder injury related to the vaccine
administration (“SIRVA”), a Table injury. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On June 17, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent states that Petitioner suffered a SIRVA of the left shoulder as
defined by the Vaccine Injury Table. Id. at 5. Respondent further agrees that “[P]etitioner

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
had no recent history of pain, inflammation, or dysfunction of her left shoulder; the onset
of pain occurred within 48 hours after receipt of an intramuscular vaccination; the pain
was limited to the shoulder where the vaccine was administered; and, no other condition
or abnormality, such as brachial neuritis, has been identified to explain petitioner’s left
shoulder symptoms.” Id. Respondent also agrees that no other causes for Petitioner’s
SIRVA have been identified and that Petitioner has met the statutory requirements by
suffering the condition for more than six months. Id. As such, Respondent states that
Petitioner has satisfied all legal prerequisites for compensation under the Vaccine Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2